      Case 5:18-cv-00086-DPM-BD Document 325 Filed 01/19/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually
and as mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                     PLAINTIFFS

v.                          No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC                                     DEFENDANTS

                                  ORDER
       On de novo review, the Court adopts Magistrate Judge Deere's
partial recommendation, Doc. 304, and overrules the parties' objections,
Doc. 315 & 318.      FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). In their respective objections, Marziale, Cook, and
Lagrant repeat the comprehensive arguments they made to Judge
Deere. The Court agrees with all her conclusions, adopts her careful
reasoning, and overrules the objections.
     • Marziale' s motion for partial summary judgment, Doc. 262, is
       partly granted and partly denied. She must prove the applicable
       standard of care with expert testimony, Mitchell v. Lincoln, 366
       Ark. 592, 599, 237 S.W.3d 455, 460 (2006), but she has established
       that she had a serious medical need, Coleman v. Rahija, 114 F.3d
       778, 785 (8th Cir. 1997).
 Case 5:18-cv-00086-DPM-BD Document 325 Filed 01/19/21 Page 2 of 2



• Lagrant and Cook's motion for summary judgment, Doc. 267, is
  denied.

• Marziale's motion for judgment on the pleadings, Doc. 218, is
  denied as moot.
  So Ordered.

                                                 v
                               D.P. Marshall Jr.
                               United States District Judge




                                -2-
